
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1933
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2011
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Immigration and Nationality
		  Act to modify the requirements for admission of nonimmigrant nurses in health
		  professional shortage areas.
	
	
		1.Requirements for admission of
			 nonimmigrant nurses in health professional shortage areas
			(a)Extension of
			 period of authorized admissionSection 212(m)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(m)(3)) is amended to
			 read as follows:
				
					(3)The initial period of authorized admission
				as a nonimmigrant under section 101(a)(15)(H)(i)(c) shall be 3 years, and may
				be extended once for an additional 3-year
				period.
					.
			(b)Number of
			 visasSection 212(m)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(m)(4)) is amended by
			 striking 500. and inserting 300..
			(c)PortabilitySection 214(n) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1184(n)) is amended by adding at the end the
			 following:
				
					(3)(A)A nonimmigrant alien
				described in subparagraph (B) who was previously issued a visa or otherwise
				provided nonimmigrant status under section 101(a)(15)(H)(i)(c) is authorized to
				accept new employment performing services as a registered nurse for a facility
				described in section 212(m)(6) upon the filing by the prospective employer of a
				new petition on behalf of such nonimmigrant as provided under subsection (c).
				Employment authorization shall continue for such alien until the new petition
				is adjudicated. If the new petition is denied, such authorization shall
				cease.
						(B)A
				nonimmigrant alien described in this paragraph is a nonimmigrant alien—
							(i)who has been lawfully admitted into
				the United States;
							(ii)on whose behalf an employer has filed a
				nonfrivolous petition for new employment before the date of expiration of the
				period of stay authorized by the Secretary of Homeland Security, except that,
				if a nonimmigrant described in section 101(a)(15)(H)(i)(c) is terminated or
				laid off by the nonimmigrant's employer, or otherwise ceases employment with
				the employer, such petition for new employment shall be filed during the 45-day
				period beginning on the date of such termination, lay off, or cessation;
				and
							(iii)who, subsequent to such lawful
				admission, has not been employed without authorization in the United States
				before the filing of such
				petition.
							.
			(d)Applicability
				(1)In
			 generalDuring the 3-year period beginning on the commencement
			 date described in paragraph (2), the amendments made by section 2 of the
			 Nursing Relief for Disadvantaged Areas Act of 1999 (Public Law
			 106–95), and the amendments made by this section, shall apply
			 to classification petitions filed for nonimmigrant status. This period shall be
			 in addition to the period described in section 2(e) of the Nursing Relief for
			 Disadvantaged Areas Act of 1999.
				(2)Commencement
			 dateNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall determine whether
			 regulations are necessary to implement the amendments made by this section. If
			 the Secretary determines that no such regulations are necessary, the
			 commencement date described in this paragraph shall be the date of such
			 determination. If the Secretary determines that regulations are necessary to
			 implement any amendment made by this section, the commencement date described
			 in this paragraph shall be the date on which such regulations (in final form)
			 take effect.
				
	
		
			Passed the House of
			 Representatives August 1, 2011.
			Karen L. Haas,
			Clerk
		
	
